[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-10740                  AUGUST 3, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 04-61385-CV-PCH

JOHN WILLIAMS,


                                                       Plaintiff-Appellant,

                                  versus

MICHAEL WEISS,
HAL ANDERSON,
BILLING, COCHRAN, HEALTH, LYLES,
MAURO & ANDERSON, P.A.,


                                                      Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                              (August 3, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
       John Williams filed a pro se complaint, pursuant to 42 U.S.C. § 1983,

against attorneys Michael Weiss and Hal Anderson, and their law firm, Billing,

Cochran, Heath, Lyles, Mauro & Anderson, P.A (collectively, Billing Cochran). In

a prior appeal, we affirmed the district court’s dismissal of Williams’ complaint.1

See Williams v. Carney, 157 F. App’x 103 (11th Cir. 2005). Williams now appeals

the district court’s grant of Billing Cochran’s motion for Rule 11 sanctions against

him. He argues the district court failed to give sufficient reasoning as to why it

imposed sanctions. We agree and, therefore, vacate and remand the district court’s

order for further explanation.

       A district court’s award of Rule 11 sanctions is reviewed for abuse of

discretion. Massengale v. Ray, 267 F.3d 1298, 1301 (11th Cir. 2001). Rule 11

permits imposing sanctions on an attorney, law firm, or party as the court deems

appropriate. Fed. R. Civ. P. 11(c). When the district court orders sanctions, it

must describe the conduct it determined warranted sanctions and explain the basis

for the sanctions imposed. Fed. R. Civ. P. 11(c)(3); Riccard v. Prudential Ins. Co.,

307 F.3d 1277, 1295 (11th Cir. 2002). “[A] district court abuses its discretion by

imposing sanctions on a plaintiff and his attorney absent findings that the plaintiff

and his attorney violated Rule 11.” Baker v. Alderman, 158 F.3d 516, 526 (11th


       1
         Although Williams raises arguments as to our holding in his previous appeal, we will
not address those arguments in the present appeal.

                                               2
Cir. 1998).

      Here, the magistrate judge issued an order granting Rule 11 sanctions

against Williams, but failed to explain its reasons for doing so. It subsequently

issued a report and recommendation that calculated the amount to be paid and the

reasons for that amount, but again failed to explain why it ordered sanctions in the

first place. The district court adopted the magistrate’s report without further

explanation. As a result, this Court has no record for review to determine whether

the district court abused its discretion in awarding Rule 11 sanctions. Accordingly,

we vacate the order granting Rule 11 sanctions and remand for further explanation

in accordance with this opinion.

      VACATED AND REMANDED.




                                           3